Citation Nr: 1043954	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for a neck condition, to 
include as secondary to the service-connected left shoulder, 
status post Putti-Platt procedure with degenerative arthritis.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from November 1971 to November 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2007 rating decision of the RO. 

The Board remanded the case to the RO in March 2009 for further 
development and adjudication.  The claim has been returned to the 
Board and is now ready for appellate disposition.  

The March 2009 Board decision also denied service connection for 
a vision condition and assigned an increased rating of 20 percent 
for the service-connected left shoulder, status post Putti-Platt 
procedure with degenerative arthritis.   


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings referable to a neck condition in service or for many 
years thereafter; 

2.  The only currently demonstrated neck condition identified as 
torticollis is not shown to be due to an injury or other event of 
the Veteran's period of active service.   

3.  The Veteran currently is not shown to have a neck disorder 
that was caused or aggravated the service-connected left shoulder 
disability.  


CONCLUSION OF LAW

The Veteran does not have a neck disability including one 
identified as torticollis due to disease or injury that was 
incurred in or aggravated by active service; nor is any 
proximately due to or the result of the service-connected left 
shoulder disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claim for service connection in correspondence sent to 
the Veteran in November 2006, August 2008, April 2009, September 
2009, and August 2010.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  Notice 
pursuant to the Dingess decision was included in the August 2008 
letter.  The claim was readjudicated in an October 2008 
supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA medical records, Social Security Administration (SSA) records, 
reports of VA examination, and the testimony from the October 
2007 RO hearing.  The Veteran has not identified any other 
evidence which has not been obtained.

The Board notes that multiple attempts were made to locate, 
notify, and schedule the Veteran for a VA examination.  
Ultimately, however, the Veteran failed to show for examination 
on more than one occasion.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duty to assist is by no means a one-way street, 
and a veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655(b).
 
For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the nervous 
system or arthritis becomes manifest to a degree of at least 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id; See Libertine 
v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   
(1993).  

The Veteran asserts that his neck condition is secondary to the 
service-connected left shoulder condition.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection is not warranted for a neck 
condition on a direct, presumptive or a secondary basis.  

Turning first to direct service connection, the Board must note 
that the Veteran does not contend (nor does the evidence of 
record show) that his neck condition is directly related to an 
injury or other event of his period of active duty.  The Board 
finds it pertinent that the service treatment records are wholly 
devoid of treatment or diagnoses regarding a neck condition.  

Post-service, the first objective evidence of a neck condition, 
namely torticollis, was in 2006, which is clearly outside the 
one-year presumptive period for other organic diseases of the 
nervous system.  38 C.F.R. §§ 3.307, 3.309.  This represents a 
33-year evidentiary gap between the Veteran's period of active 
service ending in 1973 and the earliest indication of neck 
manifestation in 2006.    

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

This absence of evidence of complaints or treatment constitutes 
negative evidence against the claim because it tends to disprove 
that a neck condition, including torticollis, was the result of 
the Veteran's active service.  See Maxson, supra.

As the Veteran's neck condition was not shown during service or 
for years thereafter, service connection can only be granted if 
there is some competent evidence linking the current disability 
to service or a service-connected disability.  

Here, there is no such competent evidence that establishes a 
relationship to an identified injury or other incident of service 
or the service-connected left shoulder.  

As noted previously, the Veteran failed to report for VA 
examination scheduled in connection with this claim for the 
purpose of determining the etiology of any currently diagnosed 
neck condition.  

Since the Veteran failed to report for the examination, which was 
scheduled in conjunction with his original compensation claim, 
the claim has been adjudicated based on the evidence of record, 
which has been delineated hereinabove.  38 C.F.R. § 3.655(b).

The Board is cognizant that the Veteran maintains that he suffers 
from neck pain, swelling, and limited motion, and that the 
Veteran is competent to report his symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account that he has a neck condition related to the 
service-connected left shoulder, given the lack of any complaints 
or findings that would tend to link any neck condition to 
service.  

Moreover, the Veteran has failed to provide any competent 
evidence to support his lay assertions that he has a current neck 
disability to include torticollis that was caused or aggravated 
by the service-connected left shoulder disability.  In fact, the 
Veteran has not presented any plausible basis for linking any 
current neck problems to the service-connected left shoulder 
disability.  

Though the Veteran contends that the neck condition is related to 
his service-connected left shoulder disability, there is simply 
no medical evidence on file supporting the Veteran's assertion, 
and his statements alone cannot constitute competent evidence of 
a medical nexus opinion as only those medically trained are 
competent to diagnose or opine as to likely etiology of the neck 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the preponderance of the evidence is against the claim 
and the appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Service connection for a claimed neck condition, to include as 
secondary to the service-connected left shoulder, status post 
Putti-Platt procedure with degenerative arthritis, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


